DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a second data voltage corresponding to second sensing data different from the first sensing to data”, which appears intended to recited a second data voltage corresponding to second sensing data different from the first sensing [[to]] data.  
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  claim 3 recites “the obtained voltage corresponds to the second sensing to data”, which appears intended to recited the obtained voltage corresponds to the second sensing [[to]] data.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 USC § 103 as being unpatentable over Chun (Chun, Kwang Il, US 20200184886 A1) in view of Bi (Bi, Yafei, et al., US 20150294626 A1). 
Regarding claim 1, Chun discloses a display device (Chun; see [0002], [0034]) comprising: 
pixels each including at least one light emitting element and a first transistor for applying a driving current to the light emitting element (Chun describes a pixel circuit 101b having a first transistor M1 controlling the current through an organic light emitting element OLED; see Fig. 4, [0044], [0049], [0055]); 
a data driver which supplies a first data voltage corresponding to first sensing data to at least one pixel of the pixels in a sensing period, and supplies, to the at least one pixel, a second data voltage corresponding to second sensing data different from the first sensing [[to]] data or a third data voltage corresponding to third sensing data in a verification period for detecting a compensation degree of the sensing period (Chun describes a data driver 120 applying multiple data signals to the plurality of data lines DL1-DLm; see Fig. 1, [0037]; Chun describes a reference voltage Vref delivered through the data line DL during a first interval T1a; see Fig. 5, [0059]; Chun describes a threshold voltage of a first transistor M1 is stored in the capacitor C1 of pixel 101b during a second interval T2a; see Fig. 5, [0061]; Chun describes a data voltage Vdata and a voltage corresponding to the electron mobility compensation stored in pixel 101b during a third interval T3a; see Fig. 5, [0062]); 
a sensing unit which extracts a first sensing value corresponding to the first sensing data, a second sensing value corresponding to the second sensing data, and a third sensing value corresponding to the third sensing data through sensing lines connected to the at least one pixel (Chun describes a gate driver 130 outputting gate signals to gate lines GL1-GLm and outputting light emitting control signals, and performing a sensing unit function of providing sensing control signals and sampling signals other than the gate signals; see Fig. 1, [0038]-[0039]; Chun shows sensing lines from Vini to a pixel transistor M3; see Fig. 4); 
and a timing controller 
Chun differs from the instant invention in that Chun does not explicitly describe: generating an image data compensated by using the first sensing value, and detecting a compensation degree by using the second sensing value or the third sensing value.
However, in an analogous field of endeavor, Bi discloses a display device (Bi; see [0002]) which 
generates image data compensated by using multiple sensing values (Bi describes an iterative loop of sensing a pixel parameter, outputting a an adjusted image signal value, comparing the expected image signal value with the output image signal value to determine whether a difference exists, and determining a compensation amount by using a second sensing value or a third sensing value; see [0059]; one of ordinary skill in the art before the effective filing date would have inferred a generation of image data compensated by iteratively changing the adjustment amount). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Chun’s display device containing a data driver supplying a first, second and third data voltage to one of multiple pixels and detecting an amount of compensation for the pixel’s signals, a timing controller generating image data compensated according to the first sensing value and by the second sensing value or the third sensing value with Bi’s display device which generates image data compensated by using multiple sensing values, especially when considering the motivation to modify Chun with Bi arising from the stated desire to provide improved organic light-emitting diode displays which compensate for threshold voltage variations between pixels (Bi; see [0007], [0010]). 
Regarding claim 2, Chun and Bi disclose the display device of claim 1, 
wherein the sensing unit supplies an initialization voltage to the sensing lines during a partial period in the sensing period (Chun describes a reference voltage Vref supplied through the data line DL during a first interval T1a; see Fig. 5, [0059]; Chun describes an initialization voltage Vini supplied to the shown initialization line to pixel transistor M3; see Figs. 4, 5; Chun describes a partial period during which M2 is active in a first interval T1a; see Fig. 5 active high signal GATE, [0060]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 11, Chun discloses a method for driving a display device including pixels, a data driver, a sensing unit, and a timing controller (Chun describes a method for driving a display device; see [0002], [0023], [0026], [0076]-[0077]; Chun describes a display device 100 having a display panel 110 containing pixels 101b, a data driver 120, a gate driver 130 performing a sensing unit function, and a timing controller 140; see the citations attached to similarly named features in claim 1), 
the method comprising: applying, by a first transistor, a driving current to at least one light emitting element, wherein each of the pixels includes the light emitting element and the first transistor (Chun describes a pixel circuit 101b having a first transistor M1 driving a current through an organic light emitting element OLED; see Fig. 4, [0044], [0049], [0055]); 
supplying, by the data driver, a first data voltage corresponding to first sensing data to at least one pixel of the pixels during a sensing period, 
and supplying, to the at least one pixel, a second data voltage corresponding to second sensing data different from the first sensing data or a third data voltage corresponding to third sensing data, in a verification period for detecting a compensation degree of the sensing period (Chun describes a data driver 120 applying multiple data signals to the plurality of data lines DL1-DLm; see Fig. 1, [0037]; Chun describes a reference voltage Vref delivered through the data line DL during a first interval T1a; see Fig. 5, [0059]; Chun describes a threshold voltage of a first transistor M1 is stored in the capacitor C1 of pixel 101b during a second interval T2a; see Fig. 5, [0061]; Chun describes a data voltage Vdata and a voltage corresponding to the electron mobility compensation stored in pixel 101b during a third interval T3a; see Fig. 5, [0062]); 
extracting, by the sensing unit, a first sensing value corresponding to the first sensing data, a second sensing value corresponding to the second sensing data, and a third sensing value corresponding to the third sensing data through sensing lines connected to the at least one pixel (Chun describes a gate driver 130 outputting gate signals to gate lines GL1-GLm and outputting light emitting control signals, and performing a sensing unit function of providing sensing control signals and sampling signals other than the gate signals; see Fig. 1, [0038]-[0039]; Chun shows sensing lines from Vini to a pixel transistor M3; see Fig. 4); 
and interval T1a; see Fig. 5, [0059]; Chun describes a threshold voltage of a first transistor M1 is stored in the capacitor C1 of pixel 101b during a second interval T2a; see Fig. 5, [0061]; Chun describes a data voltage Vdata and a voltage corresponding to the electron mobility compensation stored in pixel 101b during a third interval T3a; see Fig. 5, [0062]; one of ordinary skill in the art before the effective filing data would have inferred a timing controller compensating the image signals during the correction process and would have inferred using the multiple data values written to the pixel during a given frame period to apply threshold and mobility values to a pixel’s corrected image data, based on the disclosures of Chun above). 
Chun differs from the instant invention in that Chun does not explicitly describe: generating an image data compensated by using the first sensing value, and detecting a compensation degree by using the second sensing value or the third sensing value.
However, in an analogous field of endeavor, Bi discloses a display device (Bi; see [0002]) which 
generates image data compensated by using multiple sensing values (Bi describes an iterative loop of sensing a pixel parameter, outputting a an adjusted image signal value, comparing the expected image signal value with the output image signal value to determine whether a difference exists, and determining a compensation amount by using a second sensing value or a third sensing value; see [0059]; one of ordinary skill in the art before the effective filing date would have inferred a generation of image data compensated by iteratively changing the adjustment amount). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Chun’s method for driving a display device containing a data driver supplying a first, second and third data voltage to one of multiple pixels and detecting an amount of compensation for the pixel’s signals, a timing controller generating image data compensated according to the first sensing value and by the second sensing value or the third sensing value with Bi’s display device which generates image data compensated by using multiple sensing values, especially when considering the motivation to modify Chun with Bi arising from the stated desire to provide improved organic light-emitting diode displays which compensate for threshold voltage variations between pixels (Bi; see [0007], [0010]). 
Regarding claim 12, Chun and Bi disclose the method of claim 11, 
wherein the extracting of, by the sensing unit, the first sensing value includes supplying an initialization voltage to the sensing lines during a partial period in the sensing period (Chun describes a reference voltage Vref supplied through the data line DL during a first interval T1a; see Fig. 5, [0059]; Chun describes an initialization voltage Vini supplied to the shown initialization line to pixel transistor M3; see Figs. 4, 5; Chun describes a partial period during which M2 is active in a first interval T1a; see Fig. 5 active high signal GATE, [0060]). 
The motivation to combine presented prior applies equally here.

Allowable Subject Matter
Claims 3-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The particularly-significant, distinguishing structural and functional features are a data driver supplying a voltage obtained by adding the initialization voltage and a threshold voltage to a pixel during a first verification period, the threshold voltage is included in the first sensing value, and the obtained voltage corresponds to the second sensing data, when these structural and functional features are considered with all other structural and functional features in the base independent claim and the intervening claim. 
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Yamamoto, Kaoru, et al., WO 2022070386 A1, describes a pixel circuit having a p-channel drive transistor controlling the current through an organic light emitting device, a threshold compensation transistor, an emission transistor, a data write transistor, and an initialization transistor providing Vini to the drive transistor gate node (see Fig. 3), but does not describe a data driver supplying a voltage obtained by adding the initialization voltage and a threshold voltage to a pixel during a first verification period, the threshold voltage is included in the first sensing value, and the obtained voltage corresponds to the second sensing data, when these structural and functional features are considered with all other structural and functional features in the base independent claim and the intervening claim; 
Umezawa, Seiji, US 20210158754 A1, describes a pixel circuit having a p-channel drive transistor controlling the current through an organic light emitting device, a threshold compensation transistor, an emission transistor, a data write transistor, and an initialization transistor providing Vini to the drive transistor gate node (see Fig. 3), but does not describe a data driver supplying a voltage obtained by adding the initialization voltage and a threshold voltage to a pixel during a first verification period, the threshold voltage is included in the first sensing value, and the obtained voltage corresponds to the second sensing data, when these structural and functional features are considered with all other structural and functional features in the base independent claim and the intervening claim;
Lee, Jung-Min, et al., US 20150379923 A1, describes a pixel circuit having an n-channel drive transistor controlling the current through an organic light emitting device, a threshold compensation transistor, an emission transistor, a data write transistor, an initialization transistor providing Vini to the organic light emitting device anode, and  a capacitor connected from the n-type drive transistor gate to the n-type drive transistor electrode coupled to the organic light emitting device anode (see Fig. 4), but does not describe a data driver supplying a voltage obtained by adding the initialization voltage and a threshold voltage to a pixel during a first verification period, the threshold voltage is included in the first sensing value, and the obtained voltage corresponds to the second sensing data, when these structural and functional features are considered with all other structural and functional features in the base independent claim and the intervening claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693